Citation Nr: 1628127	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  16-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits in excess of 10 months and 16 days under Chapter 33, Title 38, United States Code (Post 9/11-GI Bill).



REPRESENTATION

Veteran represented by: Timothy L. McHugh, Attorney



ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had multiple periods of service in the U.S. Army National Guard and in the U.S. Army, including honorable periods of active duty from January 2000 to June 2002, June 2004 to December 2005, and November 2007 to August 2011.

This case comes before the Board of Veterans' Appeals (Board) from a March 2015 administrative determination by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, as the Agency of Original Jurisdiction (AOJ).  The AOJ issued a Certificate of Eligibility (COE) to the Veteran for Chapter 33 educational assistance benefits in March 2015, followed by updated COEs after clarification of the Veteran's qualifying periods of service.  The October 2015 Statement of the Case addressed the COEs on appeal herein.  

This appeal has been advanced on the Board's docket pursuant to the appellant's motion.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran is qualified for VA educational assistance benefits under both 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) and Chapter 30 (Montgomery GI Bill); he previously used all but 10 months and 16 days of Chapter 30 benefit entitlement.

2.  In March 2015, the Veteran submitted a properly completed electronic application for educational benefits; he irrevocably elected to receive benefits under Chapter 33 in lieu of benefits under Chapter 30, effective as of March 18, 2015.


CONCLUSION OF LAW

The criteria for VA educational assistance benefits in excess of 10 months and 16 days under the Chapter 33 (Post-9/11 Bill) program have not all been met.  38 U.S.C.A. §§ 3301-3324 (West 2014); 38 C.F.R. § 21.9520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The undisputed facts render the claimant ineligible for the claimed benefit under the law in this case; thus, VA has no further duty to notify or assist the Veteran in this appeal.  Moreover, the Veteran and his attorney representative have been notified multiple times of the requirements to substantiate his claim; and they have submitted detailed arguments indicating knowledge of the requirements.  Thus, no further notice or assistance would be likely to assist in substantiating the appeal.

Effective as of August 1, 2009, the U.S. Congress established an additional educational assistance program under 38 U.S.C.A. Chapter 33 (known as the Post-9/11 GI Bill) for individuals with qualifying active duty service on or after September 11, 2001.  See 38 U.S.C.A. §§ 3301-3324; 38 C.F.R. § 21.9500.  

As noted above, the Veteran had multiple periods of military service, including honorable periods of active duty from January 2000 to June 2002, June 2004 to December 2005, and November 2007 to August 2011.  His active duty service qualified him for VA educational assistance under two programs: 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill) and Chapter 30 (the Montgomery GI Bill).

The Veteran previously utilized some, but not all, of his entitlement under the Chapter 30 program.  In March 2015, he submitted an application for Chapter 33 educational benefits by completing an online (electronic) VA Form 22-1990.  

The AOJ processed the Veteran's application and, in March 2015, issued a Certificate of Eligibility (COE) for 10 months and 16 days under Chapter 33.  Although the AOJ initially indicated that the Veteran was entitled to Chapter 33 benefits at the 90-percent level, the AOJ subsequently notified the Veteran in updated COEs that he was entitled to benefits at the 100-percent level, after clarification of his qualifying service dates.  The AOJ's determinations were based on the Veteran's remaining benefits under Chapter 30 and his length of service.  

The Veteran's minimum eligibility for Chapter 33 benefits is not in dispute, nor does the Veteran dispute the calculation of the amount of benefits remaining under the Chapter 30 program of 10 months and 16 days, or the 100-percentage level of benefits under Chapter 33 based on his qualifying service.  The Veteran's attorney has asserted that the none of COEs listed all of the Veteran's active duty service dates after September 11, 2001; however, he acknowledged that each COE identified at least 36 months of qualifying service for Chapter 33 benefits at the 100-percent level.  Thus, any such defect is not harmful to this appeal.

The Veteran seeks an award of entitlement to the full potential amount of educational assistance benefits of 36 months under Chapter 33, instead of being limited to his remaining time under Chapter 30.  He wishes to be able to use both his full Chapter 30 benefits and his full Chapter 33 benefits.  The Veteran believes that this is warranted because his Chapter 30 eligibility stemmed from a prior period of enlisted service, and he was claiming Chapter 33 benefits based on a subsequent period of service as a commissioned officer after college.  The Veteran states that, standing alone, his subsequent commissioned service meets all qualifications for Chapter 33 benefits, based on his understanding information he reviewed as to these programs.  See, e.g., March 2015 letter from Veteran to Congressman.

In addition, the Veteran and his attorney have asserted at times that he did not make, or did not intend to make, an irrevocable election of Chapter 33 benefits in lieu of Chapter 30 benefits in his March 2015 application.  Nevertheless, the attorney also stated at times that the Veteran was "forced" by VA regulations to elect Chapter 33 benefits in lieu of Chapter 30 benefits in order to utilize his Chapter 33 benefits.  Otherwise, the Veteran and his attorney have primarily argued that VA should not have required the Veteran to make such an irrevocable election, and that he intended to apply for Chapter 33 benefits based on his separate periods of service after September 1, 2011; and to maintain his remaining eligibility under Chapter 30 from his period of service prior to September 1, 2011.  The Veteran and his attorney believe that he should be entitled to the remaining 10 months and 16 days of benefits based on his converted entitlement from Chapter 30 to Chapter 33 benefits, plus an additional 36 months of Chapter 33 benefits based on his subsequent period of service after September 1, 2011.  These arguments are based on their interpretation of the legislative history for Congress's enactment of the Chapter 33 program and regulatory language, as contrasted with VA's procedural manual and historical application of the statutes and regulations.  See, e.g., March 2015 letter to Congressman; December 2015 VA Form 9; May 2016 appellate brief.  

VA's implementing regulations for the Chapter 33 program provide that an individual is eligible for Chapter 33 benefits if he or she meets minimum service requirements, and makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607.  See 38 C.F.R. § 21.9520(c)(1)(i).  

Subject to the provisions of 38 C.F.R. § 21.4020, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A. Chapter 33.  38 C.F.R. § 21.9550(a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020.  However, the entitlement period for Chapter 33 benefits is limited by 38 C.F.R. § 21.9550(b)(1) as follows:

An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked).

In short, if an individual is eligible for benefits under Chapter 30, and he or she uses some of that entitlement before irrevocably electing to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual may be awarded the equivalent of the entitlement that remained unused under Chapter 30.  Id.  There is no provision authorizing 12 additional months of entitlement under Chapter 33 on top of 36 total months of combined benefits under Chapter 30 and Chapter 33.  

As noted above, the Veteran submitted a VA Form 22-1990 using VA's online application process (VONAPP) in March 2015.  In the field "education benefit being applied for," he selected "Chapter 33 in Lieu of Chapter 30" benefits.  He specified that this election should be made effective as of March 18, 2015.  This application included the Veteran's full identifying information, as well as other pertinent information, and it was electronically signed and dated by the Veteran.  

Furthermore, a copy of this completed application is associated with the claims file, including as submitted by the Veteran's attorney.  The application clearly stated:

By electing Chapter 33, I acknowledge that I understand the following:
 I may not receive more than a total of 48 months of benefits under two or more programs.
 If electing chapter 33 in lieu of chapter 30, my months of entitlement under chapter 33 will be limited to the number of months of entitlement remaining under chapter 30 on the effective date of my election.  However, if I completely exhaust my entitlement under chapter 30 before the effective date of my chapter 33 election, I may receive up to 12 additional months of benefits under chapter 33.
 My election is irrevocable and may not be changed.

Thus, the Veteran's completed online application via VA Form 22-1990 in March 2015 was very clear that he did elect Chapter 33 in lieu of Chapter 30 benefits, that this election was irrevocable and could not be changed, and that his benefits under Chapter 33 would be limited to the time remaining under his Chapter 30 benefits unless he first used all of the benefits under Chapter 30 before electing Chapter 33.

Moreover, VA's regulation only requires that a VA Form 22-1990 be properly completed for irrevocability of the election of Chapter 33 benefits in lieu of Chapter 30 benefits to take effect.  There is no requirement for an explicit statement from the Veteran on this form acknowledging that his election for benefits under the Post-9/11 GI Bill program in lieu of benefits under the Montgomery GI Bill program is irrevocable.  Rather, the regulation only requires that the Veteran must explicitly acknowledge that his election for Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable if he or she opts to submit a written statement seeking Chapter 33 benefits.  This is an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under Chapter 33 to the Department of Defense.  See 38 C.F.R. § 21.9520(c)(2) (setting forth three options for election); see also 38 C.F.R. § 21.9625 (providing criteria for the beginning date of an award or increased award of educational assistance under Chapter 33).  As such, because the Veteran submitted a properly completed online application via VA Form 22-1990, he made an irrevocable election as of the chosen effective date.  

The Veteran has stated that, after receiving his COE, he called VA and was told that he might want to try to rescind his claim for Post 9/11 (Chapter 33) benefits and say that he wanted to exhaust his remaining time under Chapter 30.  He was told that, if he exhausted his Chapter 30 benefits, then he could reapply under Chapter 33 and receive an additional 20 months under Chapter 33.  The Veteran acknowledged that he was informed that this additional entitlement would be contingent upon VA accepting his request to rescind his claim for Chapter 33 benefits and allowing him to reapply for benefits under Chapter 30.  See March 2015 letter to Congressman.

As the AOJ explained in an April 2015 letter, VA may not grant a request to withdraw or rescind an election for Chapter 33 benefits in lieu of other benefits, or amend the chosen effective date for such election, after VA has processed the initial election and informed the Veteran of his or her eligibility to Chapter 33 benefits.  In this case, the Veteran did not request to withdraw or rescind his election of Chapter 33 benefits until after he received his March 2015 COE notifying him of his Chapter 33 eligibility for less than the full amount of time.  Thus, the request may not be rescinded, and the effective date may not be amended in this case.  

The Veteran's attorney has argued, including in May 2016, that VA Form 21-1990 does not accurately implement the Chapter 33 requirements as set forth in Congress's statutory scheme and VA's implementing regulations.  However, there is a presumption of regularity to all VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982), and United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  Thus, VA's electronic application program is deemed to have been properly developed to comply with the legal requirements for Chapter 33 benefits, including the irrevocable election requirements under 38 C.F.R. § 21.9520(c)(1)(i).  

The arguments by the Veteran and his attorney as to the propriety of VA's regulations and application form are not under the Board's jurisdiction.  Otherwise, the Veteran has essentially indicated that he did not understand the requirements and restrictions prior to applying for benefits under Chapter 33, and he did not intend to limit himself to only the time remaining from his Chapter 30 benefits.  

In this regard, a lack of intent or understanding of applicable statutes and regulations does not constitute a basis for the relief sought.  All individuals dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)).  

Further, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The eligibility requirements for VA educational assistance benefits are controlled by statutes enacted by Congress and regulations promulgated by the Armed Forces and VA; neither the AOJ nor the Board is free to disregard these laws.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (stating that the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for the benefits are not met).    

In sum, as explained above, the election irrevocability requirements under 38 C.F.R. § 21.9520(c)(2) were completed in the Veteran's March 2015 online application for Chapter 33 benefits in lieu of Chapter 30 benefits.  Thus, there is no basis under the law to amend the election or effective date.  Additional benefits under Chapter 33 are not warranted as a matter of law, and the Veteran's appeal must be denied.  


ORDER

Additional educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11-GI Bill) are not allowed because the Veteran made an irrevocable election to receive benefits under 38 U.S.C.A. Chapter 33, in lieu of benefits under 38 U.S.C.A. Chapter 30, effective March 18, 2015; and the appeal is denied.	



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


